Citation Nr: 1550358	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  12-15 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to August 1973.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In January 2015, the Board denied the claims on appeal, and he appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion).  In an October 2015 Order, the Court granted the Motion and remanded the case to the Board.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has not been manifested by more than occupational and social impairment with reduced reliability and productivity. 

2.  The Veteran is not unable to secure or follow a substantially gainful occupation as a result of his only service-connected disability of PTSD.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its January 2015 decision, the Board provided a discussion of how VA's duties to notify and assist had been met in this case, a detailed factual background of this case, and an extensive analysis as to how the criteria for a rating in excess of 50 percent for PTSD and a TDIU had not been met in this case.  These are incorporated into this decision by reference.  The Board will here address the reasons given in the September 2015 Joint Motion for determining that the January 2015 Board decision's reasons and bases were inadequate. 

The Veteran's PTSD is rated under Diagnostic Code (DC) 9411, 38 C.F.R. § 4.130.  Under DC 9411, the following applies:

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified, including consideration of education and occupational experience.  Neither age nor intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. §§ 3.341, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In the September 2015 Joint Motion, the parties to the Motion determined that the TDIU issue is inextricably intertwined with the increased rating issue on appeal.  Regarding the increased rating claim for PTSD, the parties determined "that the Board failed to fully discuss the actual symptoms that [the Veteran] is currently experiencing, and what impact on his social and occupational functioning those symptoms have," in three specific ways.

First, the parties determined that, "when discussing why it believed [the Veteran's] symptomatology was more closely aligned with a 50 percent rating than any higher ratings, the Board focused on evidence from the October 2010 VA examination, which had shown minimal symptoms except occupational impairment, [] and ignored evidence from the April 2012 VA examination, which showed much more severe symptomatology."

Exactly what "evidence from the April 2012 VA examination" showing "much more severe symptomatology" was "ignored" by the Board was in no way described or identified in the Joint Motion.  It is extremely unclear what such evidence might be, particularly given that the Board, in its January 2015 decision, discussed extensively, and relied heavily on, the April 2012 VA examination findings, and those of its May 2012 addendum, in concluding that the Veteran's PTSD did not warrant a rating in excess of 50 percent.  In that decision, the Board noted that, following his October 2010 VA examination, "[t]he Veteran was again assessed for [h]is psychiatric disorder by examination conducted April 2012," and described in detail the findings of the report, including the relevant PTSD symptomatology of the Veteran, and that "[t]he examiner confirmed a diagnosis of PTSD, with occupational and social impairment with reduced reliability and productivity."  The Board further noted, among other things, that "[t]he examiner assigned a [global assessment of functioning (GAF)] score of 60," "opined that the Veteran currently manifests mild to moderate symptoms of PTSD," and "observed that the Veteran's symptoms would result in reduced reliability and productivity in an occupational setting."

Then, in its analysis, the Board stated the following:

Based on the evidence of record, the Board finds that a higher rating of 70 percent is not warranted at any time over the course of this appeal.  In this regard, the Board relies on the aforementioned VA examination reports from the October 2010 and April/May 2012 and VA treatment records, which reflect mild to moderate PTSD symptoms.  A review of the these records reveal a consistent picture of symptomatology, to include primarily depression and sleep impairment, but also noting reported symptoms of recurrent and distressing dreams of traumatic events the Veteran experienced, persistent avoidance of stimuli associated with the event, diminished interest or participation in significant activities, detachment, restricted range of affect, irritability and anger outbursts, exaggerated startle, and hypervigilance.

(Emphasis added.)

The Board determined that, "[i]n sum, there is no indication that the Veteran experiences symptoms commensurate with the criteria for the next higher rating of 70 percent, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  The Board went on to describe how the Veteran's PTSD did not reflect symptoms of the severity level contemplated in any rating higher than 50 percent, and specifically noted that, "[m]oreover, the most recent VA examination report (April/May 2012) specifically states that the Veteran's symptoms are consistent with reduced reliability and productivity in an occupational setting, which mirrors the criteria for the currently assigned 50 percent disability rating.  Therefore, the Board finds that the Veteran's PTSD symptoms more closely approximate the criteria for a 50 percent rating, rather than a 70 percent rating."  The Board further concluded that, "[o]verall, the evidence of record indicates the Veteran's symptoms run mild to moderate, with good control when medications are available," and thus that "the assignment of a rating in excess of 50 percent for the service-connected psychiatric disability is not warranted at this time."

If it was not clear at the time of the January 2015 decision, the Board has specifically considered the April 2012 VA examination report, to include the assessment therein that the Veteran manifests mild to moderate symptoms of PTSD, which would result in occupational and social impairment with reduced reliability and productivity.  The Board again finds the nature and severity of the symptoms found on April 2012 examination, and the resulting level of occupational and social impairment determined by that examiner, is most consistent with the criteria for a 50 percent rating under DC 9411.  

Second, the parties to the September 2015 Joint Motion determined that "the Board ignored relevant evidence of record showing some history of hallucinations and homicidal tendencies."  

Again, the parties neither described nor identified what "relevant evidence of record showing some history of hallucinations and homicidal tendencies" was "ignored" by the Board.  Also, again, the Board specifically discussed and addressed in its analysis the Veteran's reported history of hallucinations.  The Board noted that, "[i]n April 2013, the Veteran testified to the above facts, and further stated that he 'saw VC' (Viet Cong) in his garage."  In analyzing such evidence, the Board specifically found it not to be credible, stating the following:

While he introduced a new symptom during his hearing testimony - seeing "VC" in or around his garage - the statement is inconsistent with the medical evidence of record, which consistently notes that hallucinations are denied by the Veteran.  Other than his statement, the Veteran has offered no credible lay or medical evidence to bolster his claim that he experienced hallucinations.  As such, the statement is unreliable.

The Board notes that May and June 2011 VA treatment records reflect that the Veteran reported sometimes looking out the window and seeing people going into his garage, but finding nobody there.  However, as the Board noted in its January 2015 VA examination, on mental status examination during on October 2010 and April 2012 VA examination, the Veteran denied hallucinations.

In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  While the Board is not free to ignore a claimant's assertion as to any matter on which he is competent to offer an opinion, it may properly consider the personal interest a claimant has in his or her own case.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

Given the Veteran's own, repeated statements on VA examinations contradicting his other reports of hallucinations, the Board finds that the Veteran's report of hallucinations is, again, not credible.  Moreover, even if the Board were to find the Veteran's report of occasionally thinking he sees people around his garage credible, it would not find that his total disability picture, given all of his PTSD symptoms, as described in the January 2015 Board decision and here, and resulting occupational and social impairment productive of reduced reliability and productivity, would warrant a rating higher than 50 percent under DC 9411.  See Vazquez-Claudio, 713 F.3d at 117-18.  In this regard, such symptom, in the context of the Veteran's overall disability picture, does not come close to the severity of symptoms of "persistent delusions or hallucinations" contemplated in the criteria for a 100 percent rating under DC 9411.  Such criteria contemplates hallucination symptoms of the severity level of such other symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.

Regarding any history of the unspecified "homicidal tendencies" of the Veteran mentioned by the parties to the September 2015 Joint Motion, the record reflects no history of violence by the Veteran during the appeals period, much less homicidal violence; on the contrary, as noted by the Board in its January 2015 decision, it has consistently reflected a lack of even homicidal ideation.  As noted in the Board decision, while the Veteran reported anger outbursts, he "denied any violence associated with his anger outbursts," on mental status examination on both his October 2010 and April 2012 VA examinations, and he denied "suicidal or homicidal thoughts, [or] episodes of violence."  VA treatment records, including those from April 2011 to July 2012, further reflect that the Veteran has repeatedly denied homicidal ideation.

In its January 2015 decision, the Board noted that in May 2011, during clinical evaluation, the Veteran admitted to "passive thoughts of harming the 'Orientals,'" but having "no plan or real intention of doing so."  However, even presuming the credibility of the statement, the Board does not find such thoughts to rise to the severity level of homicidal ideation, unprovoked irritability with periods of violence, or other such symptomatology of the level contemplated in the criteria for a 70 percent or greater rating under DC 9411.

Thus, even considering any possible "evidence of record showing some history of hallucinations and homicidal tendencies," the Board finds that a rating in excess of 50 percent is nonetheless not warranted.

Third, the parties to the September 2015 Joint Motion found that, "in determining whether [the Veteran's] symptoms reflected total social and occupational impairment, the Board provided an inaccurate description of [the Veteran's] employment history, stating that he had occasional job changes, [] and was currently employed, [] when in fact the Veteran had not worked since either 2008 or 2010."  

Initially, the Board notes that even if the Veteran were not able to work due to his PTSD, the evidence does not reflect that his PTSD has resulted in total occupational and social impairment as contemplated in the criteria for a 100 percent rating under DC 9411.  Again, the Veteran's level of occupational and social impairment has been that with reduced reliability and productivity, for the reasons discussed above and at length in the Board's January 2015 opinion, including those supported by the medical evidence such as the April 2012 VA examination report.  Furthermore, again, despite the Veteran's occupational status, as discussed above and in the January 2015 Board decision, the Veteran's symptoms most closely approximate the nature and severity of those contemplated in the criteria for a 50 percent rating under DC 9411.  Thus, a rating in excess of 50 percent would not be warranted.  See Vazquez-Claudio, 713 F.3d at 117-18.  

Moreover, the record does not reflect that the Veteran is unable to be employed as a result of his PTSD, which is his only service-connected disability.  The Board acknowledges the Veteran's assertions of not having worked since March 2010, was terminated from his most recent job due to his PTSD, and that he is unable to be employed due to his PTSD.

However, the Board finds the Veteran's assertions that he was fired due to his PTSD not to be reliable or credible.  Initially, the Board notes that the Veteran's account of how his PTSD caused him to be fired has been inconsistent at best.  In August and September 2010 statements, the Veteran asserted that he had been unemployed since March 2010, and had lost his job as a line supervisor due to his PTSD, as he was not able to focus or concentrate due to lost sleep.  As reflected in and October 2010 VA examination report, the Veteran stated that, with respect to his most recent job, "They had a long line of stuff for why they [were] letting me go," and stated that his job involved constant loud noises and was very stressful, and that "eventually I guess they got tired of me being so jumpy I guess."  On April 2012 VA examination, the Veteran reported that he had been unemployed since 2008, and that he had worked for five years, but lost his job due to angry outbursts.  During his April 2013 Board hearing, the Veteran testified that he had been at his most recent job for about five years before being dismissed, and the reason for his dismissal was altercations with coworkers who would slam pallets behind him and throw firecrackers to tease him about his PTSD.    

Also, the Veteran has not submitted any evidence other than his own bare assertions reflecting that he was fired in 2010 due to his PTSD symptoms.  A September 2010 statement from the Veteran's former employer merely reflects that he had been employed doing manual kitting until he was terminated in March 2010 due to "performance."

Likewise, the Veteran's assertions of why he is unemployable due to his PTSD have been inconsistent; in his February 2011 notice of disagreement, the Veteran asserted that he was not able to work in a stressful environment due to his PTSD.  In a March 2012 statement, the Veteran asserted that he was unemployed and unable to get work because of the medication he was taking for his PTSD.  During his April 2013 Board hearing, the Veteran indicated that his inability to work with others had resulted in his unemployability.  

These assertions, moreover, have also not been supported by evidence other than his own bare assertions; on the contrary, the medical evidence has consistently suggested that the Veteran is no precluded from employment due to his PTSD.  In addressing the Veteran's employability, the October 2010 VA examiner opined that the Veteran appeared capable of working in a quieter, different, or sedentary setting, and that he was not currently incapacitated due to any mental disorder, and appeared fully capable of gainful employment.  The April 2012 VA examiner likewise opined that the Veteran was not unemployable solely due to his current symptoms of PTSD.  The examiner noted that the Veteran manifested mild to moderate symptoms of PTSD that would result in reduced reliability and productivity in an occupational setting, and that he was likely to have difficulty relating to coworkers or supervisors due to irritability and may have difficulty concentrating and completing tasks within time constraints; the examiner opined however, that based on the frequency and severity of his current symptoms, the Veteran's PTSD would not render him unable to secure and maintain physical or sedentary employment.

As the Board noted in its January 2015 decision, while the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one but rather one for the adjudicator, and while the VA examiners' conclusions are not dispositive, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Veteran's inconsistent and unclear statements regarding the reason he was terminated from his position in 2010 and why he has been unable to obtain employment since then, unsupported by any objective evidence and contradicted by the medical opinions of two VA examiners, and given in the context of a claim for an increase in disability benefits, are not credible or reliable evidence that the Veteran lost his previous job or has been unable to obtain another due to his PTSD.

The Board, in its January 2015 decision, noted that the Veteran had "made a number of statements indicating he believes he had difficulties obtaining and maintaining employment due to his anger outbursts and working in a loud, stressful environment, and losing focus due to loss of sleep from his sleep impairment," but that "the evidence is not supportive of  the Veteran's assertion that he is unable to secure and follow a substantially gainful occupation due solely to his service-connected PTSD symptoms."  It further noted that "[t]he Veteran is a high school graduate who has been employed as a most of his adult life," that, "[a]lthough he is still unemployed, there is nothing to indicate that it is solely due to his PTSD symptoms," and that "while the Veteran's symptoms may affect employment, the evidence would need to show that it was factually ascertainable his PTSD resulted in his inability to obtain or retain employment," which was "not established by the evidence."

Again, the evidence in this case weighs against a finding that the Veteran is or has been unable to secure or follow a substantially gainful occupation as a result of his PTSD.

Accordingly, neither a rating in excess of 50 percent for PTSD nor a TDIU is warranted, and there is no basis for staged rating of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating or a TDIU, the benefit-of-the doubt doctrine is not applicable.  


ORDER

Entitlement to a disability rating in excess of 50 percent for PTSD is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


